Supreme Court
OF
NEVADA

(0) 147A Supreme Court
OF
NEVADA

(0) 947A RE

party.” The issue of necessary parties can be raised for the first time on
appeal, Rose, LLC v. Treasure Island, LLC, 135 Nev. 145, 151-52, 445 P.3d
860, 865-66 (Ct. App. 2019), but we review “a district court’s interpretation
of the Nevada Rules of Civil Procedure ... de novo.” Humphries v. Eighth
Judicial Dist. Court, 129 Nev. 788, 792, 312 P.3d 484, 487 (2013). Because
all three parties were owners of the subject properties, they were necessary
parties.! See Schwob v. Hemsath, 98 Nev. 293, 294-95, 646 P.2d 1212, 1212-
13 (1982) (recognizing that one who holds legal title to the property is an
indispensable party to an action concerning ownership rights over the
property); Home Savers, Inc. v. United Sec. Co., 103 Nev. 357, 359, 741 P.2d
1355, 1357 (1987) (same); Johnson v. Johnson, 93 Nev. 655, 658, 572 P.2d
925, 926-27 (1977) (same); 25 Am. Jur. 2d, Easements and Licenses in Real
Property, § 97 (2022) (explaining that necessary parties to an action to
establish a prescriptive easement are those persons who have an interest in
the property subject to the easement and would be affected if the easement
is granted).

Because a failure to join necessary parties renders a judgment
void, Gladys Baker Olsen Family Trust v. Eighth Judicial Dist. Court, 110
Nev. 548, 554, 874 P.2d 778, 782 (1994); Guerin v. Guerin, 114 Nev. 127,
132, 953 P.2d 716, 720 (1998), abrogated on other grounds by Pengilly v.
Rancho Santa Fe Homeowners Ass'n, 116 Nev. 646, 648-50, 5 P.3d 569, 570-

 

1Because respondent conceded below that Sue Wilkinson and the
Wilkinson Article 5 Trust were necessary parties that should have been
joined, we need not consider his argument that joinder was unnecessary
because the easement was an easement in gross, not an easement
appurtenant. See Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d
981, 983 (1981) (“A point not urged in the trial court, unless it goes to the
jurisdiction of that court, is deemed to have been waived and will not be
considered on appeal.”).

 

 

 
Supreme Court
OF
Nevapa

(O) ITA SRR

71 (2000), we must vacate the district court’s judgment. On remand, the
district court is directed to join the necessary parties and provide them an
opportunity to brief the issues. Nevertheless, because all three necessary
parties were fully aware of the action and chose not to join, and because an
exhaustive trial has already occurred at which at least one of the necessary
parties was present, the district court need not hold a new trial or reopen
evidence unless the necessary parties demonstrate a strong basis for doing
so. Accordingly, we

ORDER the judgment of the district court VACATED AND
REMAND this matter to the district court for proceedings consistent with

this order.

 

Cadish
p, a
Pickering
[A , oo.
Herndon

cc: Hon. Michael Montero, District Judge
Laurie A. Yott, Settlement Judge
Tanner Law & Strategy Group, Ltd.
Greenberg Traurig, LLP/Las Vegas
Humboldt County Clerk